

115 HR 7184 IH: No Retroactive Online Taxation Act of 2018
U.S. House of Representatives
2018-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7184IN THE HOUSE OF REPRESENTATIVESNovember 28, 2018Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for a ban on the retroactive taxation of internet commerce, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Retroactive Online Taxation Act of 2018. 2.Ban on retroactive taxation of internet commerce (a)In generalA State may not impose a sales tax collection duty on a remote seller for any sale that occurred prior to June 21, 2018.
 (b)Rule regarding prior collectionSubsection (a) does not apply in the case of any sales tax collected or paid by a remote seller prior to June 21, 2018.
 3.DefinitionsIn this Act: (1)Physical presence (A)In generalExcept as provided in subparagraph (B), the term physical presence means, with respect to a person, that a person’s business activities in the State must include at least one of the following during such person’s taxable year:
 (i)Being an individual physically in the State, or assigning one or more employees to be in the State. (ii)Using the services of an agent (excluding an employee) to establish or maintain a market in the State, if such agent does not perform services in the State for any other person during such taxable year.
 (iii)The leasing or owning of tangible personal property (other than software, digital or alphanumeric data, or tangible personal property temporarily stored by an unrelated person providing fulfillment services) or of real property in the State.
 (B)ExceptionA person does not have physical presence in a State if the person’s physical presence in the State under subparagraph (A) was for less than 15 days in a taxable year (or a greater number of days if provided by State law), or if the person’s physical presence in the State was solely for the purpose of conducting limited or transient business activity.
 (2)Remote sellerThe term remote seller means a person without a physical presence in a State who makes a sale into the State. (3)Sales tax collection dutyThe term sales tax collection duty means—
 (A)an obligation imposed on a person, including a person other than the actual seller, to— (i)pay or collect a sales, use, or similar tax upon the sale of a good or service; or
 (ii)report any information with respect to such sale of a good or service; or (B)the assessment of a sales, use or similar tax on a person.
				